       Case 1:21-cv-01076-TCB Document 17-1 Filed 06/11/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

PATRICK HALEY, on behalf of
himself and all others similarly
situated,

       Plaintiff,                           Case No. 1:21-cv-01076-TCB

v.

DELTA AIRLINES, INC.,

          Defendant.


         PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT
      OF PLAINTIFF’S UNOPPOSED MOTION TO CONSOLIDATE

      Plaintiff Patrick Haley respectfully moves this Court to consolidate this

action, Haley v. Delta Airlines, Inc., 1:21-cv-01076 (Haley), with Reep v. Delta

Airlines, Inc., 1:21-cv-01005-TCB (Reep), and to allow the plaintiffs in both cases

to file a single amended consolidated complaint. The Plaintiff in Reep joins this

motion. Defendant does not oppose this motion on the condition—to which Plaintiffs

agree—that it have 45 days from the filing of an amended consolidated complaint to

answer or otherwise respond. The attached proposed order proposes a schedule for

the Plaintiffs to file a consolidated complaint, for Defendant to file a responsive

pleading, and a briefing schedule for a Rule 12 motion if Defendant files such a

motion.



                                        1
       Case 1:21-cv-01076-TCB Document 17-1 Filed 06/11/21 Page 2 of 6




      The legal and factual issues and the postures of both cases substantially

overlap. Haley’s single-count complaint challenges Delta’s failure to provide paid

leave to all Delta employees when they take short-term military leave as a violation

of the Uniformed Services Employment and Reemployment Rights Act (USERRA),

38 U.S.C. § 4316(b). Compl. at 15-17, ECF No. 1. Reep challenges the same exact

policy as a violation of USERRA § 4316(b) on behalf of the same group of Delta

employees, and nothing more. Accordingly, the policy at issue and the sole legal

claim are the same in both cases and the classes overlap. Moreover, both cases are

at the pleading stage separated by a matter of weeks. Defendant filed a motion to

dismiss in Reep on May 26, 2021, ECF No. 13, and Delta’s response in Haley is due

on June 18, 2021. See Reep, Order, ECF No. 16.

      Given the common issues and procedural postures, these two overlapping

cases should be consolidated. Rule 42(a)(2) vests this Court with “broad discretion”

to consolidate any actions that “involve a common question of law or fact.” See In

re Dearborn Marine Serv., Inc., 499 F.2d 263, 270 (5th Cir. 1974). In exercising that

discretion, courts consider:

      [w]hether the specific risks of prejudice and possible confusion are
      overborne by the risk of inconsistent adjudications of common factual
      and legal issues, the burden on parties, witnesses and available judicial
      resources posed by multiple lawsuits, the length of time required to
      conclude multiple suits as against a single one, and the relative expense
      to all concerned of the single-trial, multiple-trial alternatives.




                                         2
       Case 1:21-cv-01076-TCB Document 17-1 Filed 06/11/21 Page 3 of 6




Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985)

(citation and alteration omitted). All of these factors weigh in favor of consolidation.

      Given the similar factual allegations and legal issues, there is no risk of

prejudice or confusion if the cases proceed together. By contrast, if they proceed

separately, there is a risk of inconsistent adjudication of factual disputes regarding

whether short-term military leave is comparable to other forms of non-military leave

that Delta offers employees. See White v. United Airlines, Inc., 987 F.3d 616, 623,

625 (7th Cir. 2021) (holding that paid leave is one of the “rights and benefits”

protected by USERRA § 4316(b) and § 4303(2), and explaining that whether two

forms of leave are comparable under USERRA “is primarily a question of fact”).

      There is also an undeniable burden on the parties and the court in litigating

the cases separately. Litigating separate cases means this Court will be burdened

with duplicative motions to dismiss, potentially competing motions for class

certification, and summary judgment that can be easily avoided through

consolidating the cases and, with it, a single set of briefing. Likewise, when the case

moves into discovery, consolidation will reduce the number of depositions and

eliminate duplicative document productions. These inevitable burdens, moreover,

would result in an expansion of “the length of time required to conclude” the suits

and thus delaying the plaintiffs’ access to a remedy. Hendrix, 776 F.2d at 1495. In

short, consolidation will further the interests of judicial economy without any



                                           3
         Case 1:21-cv-01076-TCB Document 17-1 Filed 06/11/21 Page 4 of 6




detrimental effects. Indeed, allowing the plaintiffs in Haley and Reep to file a single

consolidated complaint will eliminate all of the burdens on the parties and the Court

that will undoubtedly occur in the absence of consolidation.

       For the foregoing reasons, Plaintiff requests that the Court grant the motion to

consolidate, permit the plaintiffs in Haley and Reep to file an amended consolidated

complaint within 14 days of the entry of the order consolidating the cases, provide

Delta 45 days from the filing of the amended consolidated complaint to answer or

otherwise respond, provide the Plaintiffs 45 days from the filing of any motion that

Defendant files to file a response, and provide Defendant 14 days after the response

to file a reply.1

Dated:        June 11, 2021                    Respectfully submitted,

                                               /s/ Peter Romer-Friedman
                                               Peter Romer-Friedman*
                                               Gupta Wessler PLLC
                                               1900 L Street NW, Suite 312
                                               Washington, DC 20036
                                               (202) 888-1741
                                               peter@guptawessler.com

                                               R. Joseph Barton*
                                               Block & Leviton LLP
                                               1735 20th Street NW
                                               Washington, DC 20009
                                               (202) 734-7046
                                               jbarton@blockleviton.com

1
  The parties reserve the right to seek to sever for some or all purposes the two cases
in the future should any party believe that subsequent events in the consolidated
cases so warrant.

                                           4
Case 1:21-cv-01076-TCB Document 17-1 Filed 06/11/21 Page 5 of 6




                                   Stephen J. Anderson
                                   Georgia Bar No. 018325
                                   Kenneth S. Nugent, P.C.
                                   4227 Pleasant Hill Road
                                   Building 11, Suite 300
                                   Duluth, GA 30096
                                   (770) 820-0893
                                   sanderson@attorneykennugent.com

                                   Michael J. Scimone*
                                   Outten & Golden LLP
                                   685 Third Avenue, 25th Floor
                                   New York, NY 10017
                                   (212) 245-1000
                                   mscimone@outtengolden.com

                                   Thomas G. Jarrard*
                                   Law Office of Thomas Jarrard PLLC
                                   1020 N. Washington St.
                                   Spokane, WA 99201
                                   (425) 239-7290
                                   Tjarrard@att.net

                                   Matthew Z. Crotty*
                                   Crotty & Son Law Firm, PLLC
                                   905 W. Riverside Avenue, Suite 409
                                   Spokane, WA 99201
                                   (509) 850-7011
                                   matt@crottyandson.com

                                   Attorneys for Plaintiff

                                   *Admitted pro hac vice




                               5
      Case 1:21-cv-01076-TCB Document 17-1 Filed 06/11/21 Page 6 of 6




                          CERTIFICATE OF SERVICE
      I hereby certify that on June 11, 2021, I electronically filed the foregoing brief

with the Clerk of The United States District Court for the Northern District of

Georgia using the CM/ECF system. All participants are registered CM/ECF users

and have been served by the CM/ECF system.

                                              /s/ Peter Romer-Friedman
                                              Peter Romer-Friedman

                                              Attorney for Plaintiff
